J. A17031/20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA             :      IN THE SUPERIOR COURT OF
                                         :            PENNSYLVANIA
                   v.                    :
                                         :
NATALIE TAYLOR,                          :         No. 1272 EDA 2019
                                         :
                        Appellant        :


       Appeal from the Judgment of Sentence Entered April 18, 2019,
           in the Court of Common Pleas of Philadelphia County
             Criminal Division at No. CP-51-CR-0002323-2018


BEFORE: BOWES, J., McCAFFERY, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                   FILED JULY 28, 2020

      Natalie Taylor appeals from the April 18, 2019 judgment of sentence,

entered in the Court of Common Pleas of Philadelphia County, following her

guilty plea to aggravated assault, endangering the welfare of children, simple

assault,   recklessly   endangering   another   person,   and   possession   of

instruments of crime.1 Appellant received an aggregate sentence of

17-34 years’ incarceration. We affirm.




1  18 Pa.C.S.A. §§ 2702(a), 4304(a)(1), 2701(a), 2705, and 907(a),
respectively. We note that in exchange for her plea, the Commonwealth
nolle prossed or dismissed several other charges, including criminal attempt
to commit murder, conspiracy, involuntary deviate sexual intercourse, false
imprisonment and unlawful restraint (serious bodily injury). 18 Pa.C.S.A.
§§ 901(a), 903(c), 3123(b), 2903(a), and 2902(a)(1), respectively. (See
notes of testimony, 10/9/18 at 7; appellant’s written guilty plea colloquy,
10/9/18 at unnumbered 1; and notes of testimony, 4/18/19 at 6.)
J. A17031/20

      The heart-wrenching facts of this case, as summarized by the trial court,

are as follows:

            [Appellant] abused, neglected and systematically
            tortured [the] five-year old complainant I.M. in a
            course of conduct spanning at least three years and
            culminating in an intervention by medics on
            January 22, 2018.       During the period of abuse,
            [appellant] had repeatedly stepped on the child,
            poked her buttocks and vagina with a pole and brush,
            kicked her in the back causing her to fall down the
            stairs, put a sock in her mouth, hit her with a cord on
            the back of her head, made her stand in the corner
            with her arms up because she “stole” food or urinated
            on herself, made her lick urine off the floor, put dog
            poop on her face, and put hot sauce in her mouth and
            eyes. [Appellant] did not bathe I.M. for several
            months, did not provide her clean clothes, routinely
            withheld food from her, and locked her in a dog cage.
            [Appellant] had not brought I.M. to the doctor since
            she was two years old, claiming it “slipped her mind”.
            [Appellant] exchanged text messages in which she
            joked about abusing I.M., insinuating that the abuse
            and neglect were warranted because the child was
            “full-blown f***** retarded.”

            On January 22, 2018, medics were called to [an
            address] in Philadelphia for a report of an unconscious
            five year old child. That child, I.M., was unresponsive
            to painful stimuli when medics arrived and had slow
            labored breathing. An initial physical examination by
            the medics showed significant bruising and lacerations
            all over the child’s body. I.M. was rushed to Children’s
            Hospital of Philadelphia (CHOP). When she regained
            consciousness, she told medics “I was beaten because
            I was bad.” The child told Dr. Natalie Stavas, child
            abuse pediatrician, “Help me. I’ve been beaten. Help
            me. I hurt.” When I.M. arrived at the hospital she
            was naked with nothing but a blanket that was
            covered with her feces and urine. Due to concerns
            over spinal injuries, I.M. was immediately placed in a
            C-collar. I.M.’s initial CAT scan revealed bleeding
            around her brain and numerous external injuries:


                                     -2-
J. A17031/20


            head to toe bruises, lacerations and loop marks from
            objects that [appellant] had used to hit her.
            Dr. Stavas also observed thinning, patchy hair due to
            nutritional neglect, numerous bruises on I.M.’s face,
            one lip so badly swollen that she could barely open
            her mouth, one lip torn so severely that it was almost
            ripped from her gum line, bruising to her chin and
            under her neck, bleeding from her nose, swelling and
            abrasions around her eyes, general bruising on her
            abdomen, inner thighs and genital area, loop marks
            on her abdomen, genital lacerations in multiple areas
            some of which were actively bleeding, a laceration
            near her rectum, redness and swelling in her hymen,
            bruising and loop marks to her hip and lower back,
            bruising to her shoulders and arms, swelling and
            lacerations to her hands, bruising and lacerations to
            her legs, redness and swelling to her feet.

            I.M. lost so much blood, likely from her genital
            wounds, that she required a blood transfusion. Her
            injuries were at multiple stages of healing and there
            was evidence of older injuries as shown through
            scarring on her body.       Dr. Stavas saw signs of
            nutritional neglect and opined that had I.M. not had
            immediate attention she would have died.             I.M.
            remained in inpatient care for several weeks.
            Dr. Stavas explained that some injuries I.M. sustained
            at the hands of the [appellant] could either not be
            repaired, or repair would have been so traumatic and
            painful, or leave I.M. susceptible to infection, that the
            decision was made to allow them to heal as best they
            could on their own. I.M.’s medical team ultimately
            made a diagnosis of severe child abuse, neglect and
            applied the medical definition of torture – a
            classification so severe the team had never used it
            before.

Trial court opinion, 8/9/19 at unnumbered 1-3 (citations to notes of testimony

and exhibits omitted).

      On October 9, 2018, appellant entered a plea of guilty. An aggregate

sentence of 17 to 34 years’ incarceration was imposed on April 18, 2019.


                                      -3-
J. A17031/20

Appellant filed timely post-sentence motions which were denied by the trial

court, without a hearing, on April 24, 2019. Appellant timely appealed. The

trial court ordered appellant to file a Pa.R.A.P. 1925(b) concise statement of

errors on appeal and appellant timely complied. The trial court then filed its

Rule 1925(a) opinion.

      Appellant raises the following issue on appeal.

            DID THE TRIAL COURT ABUSE ITS DISCRETION
            WHEN IT IMPOSED A SENTENCE, WHICH WAS
            OUTSIDE OF THE SENTENCING GUIDELINES, AND
            FAILED  TO   MEANINGFULLY     CONSIDER     THE
            SENTENCING FACTORS OF 42 Pa.C.S.[A.] § 9721(b)?

Appellant’s brief at 6.

      Appellant challenges the discretionary aspects of her sentence.

            [T]he proper standard of review when considering
            whether     to    affirm     the    sentencing      court’s
            determination is an abuse of discretion. . . . [A]n
            abuse of discretion is more than a mere error of
            judgment; thus, a sentencing court will not have
            abused its discretion unless the record discloses that
            the judgment exercised was manifestly unreasonable,
            or the result of partiality, prejudice, bias or ill-will. In
            more expansive terms, our [c]ourt recently offered:
            An abuse of discretion may not be found merely
            because an appellate court might have reached a
            different conclusion, but requires a result of manifest
            unreasonableness, or partiality, prejudice, bias, or ill-
            will, or such lack of support so as to be clearly
            erroneous.

            The rationale behind such broad discretion and the
            concomitantly deferential standard of appellate review
            is that the sentencing court is in the best position to
            determine the proper penalty for a particular offense
            based upon an evaluation of the individual
            circumstances before it.


                                       -4-
J. A17031/20



Commonwealth v. Moury, 992 A.2d 162, 169-170 (Pa.Super. 2010)

(citation omitted; brackets in original).

            Challenges to the discretionary aspects of sentencing
            do not entitle an appellant to review as of right.
            Commonwealth v. Sierra, [752 A.2d 910, 912
            (Pa.Super. 2000)].      An appellant challenging the
            discretionary aspects of his sentence must invoke this
            Court’s jurisdiction by satisfying a four-part test:

                  [W]e conduct a four-part analysis to
                  determine: (1) whether appellant has
                  filed a timely notice of appeal, see
                  Pa.R.A.P. 902 and 903; (2) whether the
                  issue   was    properly   preserved     at
                  sentencing or in a motion to reconsider
                  and modify sentence, see Pa.R.Crim.P.
                  [720]; (3) whether appellant’s brief has a
                  fatal defect, Pa.R.A.P. 2119(f); and
                  (4) whether there is a substantial
                  question that the sentence appealed from
                  is not appropriate under the Sentencing
                  Code, 42 Pa.C.S.A. § 9781(b).

Id. at 170 (citation omitted; brackets in original).

      Here, appellant filed a timely notice of appeal, properly preserved her

sentencing challenge in a post-sentence motion seeking reconsideration of

sentence, and included in her brief the requisite Rule 2119(f) statement.

Consequently, we must now determine whether appellant raises a substantial

question.

      We determine whether an appellant raises a substantial question on a

case-by-case basis.     Commonwealth v. Swope, 123 A.3d 333, 338

(Pa.Super. 2015) (citation omitted). “A substantial question exists only when



                                      -5-
J. A17031/20

an appellant advances a colorable argument that the sentencing judge’s

actions were either:     (1) inconsistent with a specific provision of the

Sentencing Code; or (2) contrary to the fundamental norms which underlie

the sentencing process.” Id. (citation omitted).

            In determining whether a substantial question exists,
            this Court does not examine the merits of whether the
            sentence is actually excessive. Rather, we look to
            whether the appellant has forwarded a plausible
            argument that the sentence, when it is within the
            guideline    ranges,     is  clearly   unreasonable.
            Concomitantly,       the     substantial     question
            determination does not require the court to decide the
            merits of whether the sentence is clearly
            unreasonable.

Id. at 340 (citation omitted).

      Appellant claims that the trial court abused its discretion when it

imposed a sentence that was outside the sentencing guidelines and failed to

meaningfully consider the factors enumerated in 42 Pa.C.S.[A.] § 9721(b).

“Pursuant to 42 Pa.C.S.A. § 9781(c)(3), a claim that the sentencing court

sentenced   outside    the   guidelines   presents   a   substantial    question.”

Commonwealth v. Curran, 932 A.2d 103, 105 (Pa.Super. 2007) (citation

omitted). Accordingly, we will review appellant’s claims.

      The Sentencing Code provides, that in imposing a sentence,

            the court shall follow the general principle that the
            sentence imposed should call for confinement that is
            consistent with the protection of the public, the
            gravity of the offense as it relates to the impact on the
            life of the victim and on the community, and the
            rehabilitative needs of the defendant.



                                      -6-
J. A17031/20

42 Pa.C.S.A. § 9721(b).    When the sentencing court imposes a sentence

outside the sentencing guidelines, the court must “provide a contemporaneous

written statement of the reason or reasons for the deviation from the

guidelines.” Id.

     Here, the trial court had the pre-sentence investigation and mental

health reports.2 (Notes of testimony, 4/18/19 at 5.) Appellant did not request

any amendments or changes to those reports. (Id.) As noted by this court

in Commonwealth v. Antidormi, 84 A.3d 736 (Pa.Super. 2014):

           [w]hen imposing sentence, a court is required to
           consider the particular circumstances of the offense
           and the character of the defendant. In considering
           these factors, the court should refer to the defendant’s
           prior criminal record, age, personal characteristics
           and potential for rehabilitation. Where pre-sentence
           reports exist, we shall . . . presume that the
           sentencing judge was aware of relevant information
           regarding the defendant’s character and weighed
           those considerations along with mitigating statutory
           factors. A pre-sentence report constitutes the record
           and speaks for itself.

Id. at 761 (citations and quotation marks omitted). Further, the trial court

was advised of appellant’s prior record score, offense gravity score and

sentencing range. (Notes of testimony, 4/18/19 at 5.)

     Appellant’s counsel acknowledged that there was no excuse for

appellant’s behavior, but argued several mitigating factors including that

appellant was remorseful from the beginning and accepted responsibility; had


2 We note that appellant’s counsel attached the pre-sentence report as
Exhibit B to his brief, in violation of Pa.R.Crim.P. 703.


                                    -7-
J. A17031/20

diminished capacity because of her upbringing, physical abuse by her mother,

mental conditions and addiction to heroin; was damaged emotionally and

medically; was not a danger to the community; and had no prior record.3 The

Commonwealth and the child advocate team requested the trial court to

impose the maximum sentence. (Id. at 27, 28.)

        The trial court set forth its reasons for the sentence imposed as follows.

              In fashioning a sentence here today, the [c]ourt has
              taken into account the mental health evaluation,
              presentence investigation, prior record score, offense
              gravity score, and range in this particular case. And
              while I have considered the guidelines in this case, I
              believe that they are truly advisory in nature; that the
              guidelines, and, frankly, even this cold record will
              never do justice to what [I.M.] went through.

              The level of torture, the level of inhumanity that you
              have shown to a child who is our most vulnerable[.]

              . . . . [T]his is the nastiest, ugliest case I have seen.

              I want -- when this case goes up, because I’m sure it
              will, I am going to insist the Superior Court look at
              these color photo[s]. Black and white doesn’t do it
              justice. The dog cage, the injuries to [I.M.]’s genital
              area, the bruises, the marks. None of us can give
              justice to what she went through.

              And while I understand that you sit before me with an
              open guilty plea, it tells me nothing. It tells me
              nothing because, Ms. Taylor, there is no
              accountability. None. I watched you during this
              entire sentencing hearing, and in a hearing that I’ve
              watched other people struggle to keep their
              composure, you had no issue. Stone faced. Nothing.
              The photos of [I.M.] standing in a corner, the text


3   These mitigating factors appear in the notes of testimony, 4/18/19 at 6-9.


                                        -8-
J. A17031/20


          messages, you know, it shows what your true thought
          process was.

          She was not a child to you. She was not human to
          you. And the case is not just about [I.M.], because
          you had two of your own children. Whether or not
          they were struck or tortured or sexually abused, they
          knew what was happening in that home. They knew
          what their mother was capable of.             They are
          traumatized beyond belief, and they will be for the
          rest of their lives, and they are as much victims in this
          case as [I.M.]

          You have managed to destroy lives that never had a
          shot, and, hopefully, because of the people in this
          room, these children will have a better outcome.
          Hopefully they’re getting the help that they need, but
          it will never go away. They’ll be older than you and I
          and remember what happened. They’ll be older than
          you and I and make decisions that were affected
          because of what happened to them as children, and
          you are responsible for that.

          And let me not be quiet because this system is so
          broken. We left that child. We as a society left that
          child with you, and I am ashamed at this moment to
          be part of this system.

          There is nothing that started off good . . . in this
          situation. This situation was a mess from the start. I
          mean, this child -- not a dog, not an animal. Heck, if
          it was a dog, this case would be in front of me. If it
          was an animal, this case would be in front of me.

          And I’m saying all of this, frankly, not for your benefit,
          Ms. Taylor, because I don’t think you can hear me.
          It’s for the Superior Court when I sit here and write
          my opinion and justify every year that I give you.

          And so that they are clear, let me tick off the check
          boxes. The reasons I am departing so far above the
          guidelines is because: One, I do believe a lesser
          sentence would depreciate the seriousness of this
          crime; that your injuries to this complainant are


                                    -9-
J. A17031/20


           lifelong; that you have failed in any way, shape, or
           form to assist this victim during the prolonged period
           of torture that you inflicted up until the moment that
           you believed she was dead; the extreme mental
           cruelty to the victim; the extreme physical cruelty to
           the victim; the fact that these injuries did, in fact --
           were inflicted during the time that you were drug
           addicted and under the influence, which is also a
           reason to depart above the guidelines; the
           recommendation of both the prosecution, the child
           advocates, and what I believe probably [I.M.]would
           advocate before me; to deter others who look at the
           system in it[s] broken form and believe that they can
           take advantage of it.

           Kinship is not always best. The monsters within our
           own family are the ones that can do the worst.

           The victim was in a position of trust, care, and
           dependence upon you.            She was particularly
           vulnerable due to her age, the fact that she was in
           foster care, as well as any possible mental or physical
           impairments that she did suffer. Although they were
           not gone into in detail as to what [I.M.]’s deficiencies,
           if any, were, they were hinted to throughout this as
           well as previous hearings. And the victim’s injuries
           substantially undermine the severity of this charge in
           this case, in that they were so much more severe than
           an aggravated assault alone.

           For all of these reasons, I am departing above the
           guidelines.

Notes of testimony, 4/18/19 at 34-39.4

     Here, the trial court did not abuse its discretion in imposing sentence as

the court properly considered all of the evidence before it and adequately

stated its reasons on the record.    Thus, the sentence was not manifestly


4 These reasons were reiterated and elaborated upon in the trial court’s
opinion, 8/9/19 at unnumbered 5-7.


                                    - 10 -
J. A17031/20

excessive, unreasonable, or contrary to dictates of the Sentencing Code. See

Commonwealth v. Walls, 926 A.2d 957 (Pa.Super. 2007), affirmed, 938

A.2d 1122 (Pa. 2007) (finding that victim was only seven years old at time

defendant, her grandfather, sexually abused her, defendant was in position of

trust and responsibility, and defendant analogizing assaults to accidents,

justified statutory maximum sentences in excess of sentencing guidelines).

     Judgment of sentence affirmed.

Judgment Entered.




JosephD.Seletyn,Esq.
Prothonotary




Date: 7/28/2020




                                   - 11 -